[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-12284                ELEVENTH CIRCUIT
                                   Non-Argument Calendar            NOVEMBER 3, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 2:08-cv-00237-WCO

TRACY DAVENPORT,

lllllllllllllllllllll                                               Plaintiff-Appellant,

                                             versus

MICHAEL J. ASTRUE,
Commissioner of Social Security,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (November 3, 2010)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
      Tracy Davenport appeals the district court’s order affirming the Social Security

Commissioner’s denial of disability insurance benefits, 42 U.S.C. § 405(g), and

Supplemental Security Income, 42 U.S.C. § 1383(c)(3). On appeal, Davenport argues

that substantial evidence does not support the Administrative Law Judge’s (“ALJ”)

implicit determination that she did not meet or equal Listing 5.08 (“Weight loss due

to any digestive disorder”), 20 C.F.R. § 404, Subpt. P, App. 1, Listing 5.08. After

thorough review, we affirm.

      We review the ALJ’s decision “to determine if it is supported by substantial

evidence and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004) (quotation omitted). “Substantial evidence is

defined as more than a scintilla, i.e., evidence that must do more than create a

suspicion of the existence of the fact to be established, and such relevant evidence as

a reasonable person would accept as adequate to support the conclusion.” Foote v.

Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citations omitted).

      “The Listing of Impairments describes, for each of the major body systems,

impairments which are considered severe enough to prevent a person from doing any

gainful activity.” Wilson v. Barnhart, 284 F.3d 1219, 1224 (11th Cir. 2002) (citing

20 C.F.R. § 404.1525(a)). The claimant has the burden of proving an impairment

meets or equals a listed impairment. Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir.

                                          2
1991). “To ‘meet’ a Listing, a claimant must have a diagnosis included in the

Listings and must provide medical reports documenting that the conditions meet the

specific criteria of the Listings and duration requirement.” Wilson, 284 F.3d at 1224

(citing 20 C.F.R. § 404.1525(a)-(d)). “To ‘equal’ a Listing, the medical findings must

be ‘at least equal in severity and duration to the listed findings.’” Id. (citing 20

C.F.R. § 404.1526(a)). “If a claimant has more than one impairment, and none meets

or equals a listed impairment, the Commissioner reviews the impairments’ symptoms,

signs, and laboratory findings to determine whether the combination is medically

equal to any listed impairment.” Id. (citing 20 C.F.R. § 404.1526(a)).

      Listing 5.08 provides: “Weight loss due to any digestive disorder despite

continuing treatment as prescribed, with [Body Mass Index (“BMI”)] of less than

17.50 calculated on at least two evaluations at least 60 days apart within a

consecutive 6-month period.” 20 C.F.R. § 404, Subpt. P, App. 1, Listing 5.08. The

formula for calculating a person’s BMI is: BMI = Weight in pounds / (Height in

Inches x Height in Inches) x 703. See 20 C.F.R. § 404, Subpt. P, App. 1, §

5.00(G)(2)(b).

      On the record before us, Davenport arguably satisfied some of the plain

language of Listing 5.08: (1) she lost weight arguably due to her dumping syndrome

and (2) even though she was naturally small, she had a BMI of less than 17.50 on at

                                          3
least two evaluations at least 60 days apart within a consecutive 6-month period. But,

in her application for disability insurance benefits, Davenport never alleged that she

had a digestive disorder or weight concerns, as she only alleged that she had been

disabled due to urticarial vasculitis, asthma, and depression. Further, Davenport did

not express concern over her weight loss during her hearing, she did not focus her

case on her digestive problems, and, in fact, when asked if there was anything that

would limit her ability to hold down a job, Davenport did not mention any digestive

disorder or weight concerns. As a result, the ALJ reasonably focused his analysis on

whether Davenport had an affective disorder under Listing 12.04, which is the listing

for depression.

      We have held that the ALJ’s finding as to whether a claimant meets a listing

may be implied from the record. See Hutchison v. Bowen, 787 F.2d 1461, 1463 (11th

Cir. 1986). Likewise, the Secretary is not required to recite the evidence that leads

to her determination. Id. Accordingly, substantial evidence supports the ALJ’s

implicit determination that Davenport did not satisfy her burden of proving she met

or equaled Listing 5.08, and we affirm.

      AFFIRMED.




                                          4